UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1298


REGINALD D. EVANS,

             Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION; EXEL INC,

             Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Richard Mark Gergel, District Judge. (1:15-cv-04953-RMG-SVH)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Reginald D. Evans, Appellant Pro Se. Barbara Murcier Bowens, Assistant United States
Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald D. Evans appeals the district court’s order dismissing without prejudice

his claims against the Social Security Administration (“SSA”) but granting leave to

amend his complaint to add a claim under the Employee Retirement Income Security Act

against Exel, Inc. After the district court filed its order, the court accepted Evans’

amended complaint. “[W]e have an independent obligation to verify the existence of

appellate jurisdiction” and may exercise jurisdiction only over final orders and certain

interlocutory and collateral orders. Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015)

(internal quotation marks omitted); see 28 U.S.C. §§ 1291, 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). “Ordinarily, a

district court order is not final until it has resolved all claims as to all parties.” Porter,

803 F.3d at 696 (internal quotation marks omitted). “Regardless of the label given a

district court decision, if it appears from the record that the district court has not

adjudicated all of the issues in a case, then there is no final order.” Id.

       Although the district court dismissed all claims against the SSA, it allowed Evans

to amend his complaint to add a new claim against a new defendant, and the record

reflects that Evans did in fact file such an amended complaint. Because Evans still has a

viable claim in this ongoing matter, the district court did not issue “a final decision,” and

we lack jurisdiction over Evans’ appeal. Id. at 699.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the

district court. We express no view on the ultimate disposition of Evans’ remaining claim.

We dispense with oral argument because the facts and legal contentions are adequately

                                               2
presented in the materials before this court and argument would not aid the decisional

process.



                                                       DISMISSED AND REMANDED




                                          3